DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 12 May 2022, regarding the Heinz-Erian, et al.

Claims 1-15 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As all present claim limitations have been previously examined on the merits, this Office Correspondence is made a Non-Final Rejection.  All previous rejections, objections, and indications of allowable subject matter are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application Publication to Dineen, et al. (US 2003/0209451 A1; hereinafter, “Dineen”) in view of a published paper by J.M.C.S. Magalhaes, et al. (“Array of potentiometric sensors for the analysis of creatinine in urine samples”, The Analyst, 127(8): p. 1069-1075, 2002; hereinafter, “Magalhaes”).

Regarding claim 1, Dineen discloses an ion-sensor system (Abstract), which may be used to analyze microfluidic samples of biomedical fluids such as blood, plasma, serum, urine, saliva, and sweat, wherein the system may be used as a miniature POC electrolyte test ([0006]; which reads upon the instantly claimed, “[a] single-use test-strip for quantitative determination of . . .concentration in a patient’s urine sample”).  Dineen teaches ion-sensor cartridge includes a substrate 401 having a plurality of ion-selective electrodes 403, one or more reference electrodes 406, and an electrical connection portion 409 including of a plurality of contact pads 412, wherein a dielectric layer disposed on the substrate, said dielectric layer maintains electrical isolation between the conductive paths ([0041]; which reads on “a substrate which either is electrically insulating or which has an electrically insulating layer applied thereon, an electrode assembly applied on said substrate or on said electrically insulating layer, if present . . . either one joint reference electrode . . . or a reference electrode . . . an interface for electrically connecting said electrode assembly to a readout-meter device”).  Further, Dineen teaches at least one of the plurality of ion-selective electrodes may be a sodium ion-selective electrode ([0026]; which reads upon the claim limitation, “said electrode assembly comprising at least one sodium-selective working electrode”).
Dineen does not explicitly teach a creatinine-selective working electrode.
However, Magalhaes discloses a potentiometric biosensors for creatinine based on creatinine iminohydrolase immobilized on chitosan membranes coupled to a nonactin based ammonium ion selective electrode (Abstract; which reads on the instantly claimed, “one creatinine-selective working electrode”).  Magalhaes teaches an array of six potentiometric sensors, constituted by two creatinine biosensors and four ion selective electrodes for potassium, sodium, ammonium and calcium (Abstract).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have incorporated the creatinine potentiometric biosensor taught by Magalhaes as one of the plurality of ion-selective electrodes of the ion-sensor system disclosed by Dineen.

Regarding claim 2, Dineen teaches the ion-selective electrodes are formed by first depositing a stripe of electrode material on the substrate to form an electrode layer, wherein electrode material may be deposited, for example, by screen printing, vapor deposition, electrodeposition, chemical vapor deposition, sputtering, or any other suitable deposition method ([0039]). A sodium ionophore, having as an active ingredient a one percent concentration of ETH 2120 in a solution of approximately 25% aliphatic polyurethane, 9% PVC and 66% DOA, dissolved in THF, then the solution is then dispensed onto regions where the sodium ion-selective electrodes are formed ([0058]).
Dineen does not explicitly teach a creatinine-selective membrane.
However, Magalhaes discloses a potentiometric biosensors for creatinine based on creatinine iminohydrolase immobilized on chitosan membranes.
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have incorporated the creatinine potentiometric biosensor taught by Magalhaes as one of the plurality of ion-selective electrodes of the ion-sensor system disclosed by Dineen.

Regarding claim 3, Dineen teaches the substrate is fabricated from a semiconductor material such as silicon, silicon carbide, gallium arsenide or combinations thereof, and other suitable substrate materials include, but are not limited to, plastics, refractory oxides, and glasses ([0037]). Additionally, Dineen teaches a dielectric layer disposed on the substrate to enhance the adhesion of the ionophore to the substrate or dielectric layer, which may be a spun-on or a deposited organic dielectric such as a polyimide, a photoimagable dielectric, or an inorganic material such as silicon dioxide ([0041]).

Regarding claim 4, Dineen teaches a sodium ionophore, having as an active ingredient a one percent concentration of ETH 2120 in a solution of approximately 25% aliphatic polyurethane, 9% PVC and 66% DOA, dissolved in THF, then the solution is then dispensed onto regions where the sodium ion-selective electrodes are formed ([0058]).
Dineen does not explicitly teach a creatinine-selective membrane.
However, Magalhaes discloses a potentiometric biosensors for creatinine based on creatinine iminohydrolase immobilized on chitosan membranes.
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have incorporated the creatinine potentiometric biosensor taught by Magalhaes as one of the plurality of ion-selective electrodes of the ion-sensor system disclosed by Dineen.

Regarding claim 6, Dineen teaches an electrical connection portion 409 including of a plurality of contact pads 412.

Regarding claim 7, Dineen does not teach relative sizes between the reference electrode(s) and working electrodes.
However, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP §2144.04 IV A

Regarding claim 14, the recited limitation is a product-by-process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."

Regarding claim 15, Dineen teaches the substrate material may be either glass or silicon ([0042]).



Allowable Subject Matter
Claims 5 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Dineen reference is closet prior art reference to the instant claims.  However, Dineen does not teach or suggest neutral electrodes (required by claim 5), nor does Dineen teach or suggest a controller including an analog/digital converter (as required by claims 8-13).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
21 June 2022